Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered March 15, 1995, convicting him of robbery in the first degree, robbery in the second degree (two counts), robbery in the third degree, and criminal possession of stolen property in the fifth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in failing to order a competency hearing sua sponte (see, People v Armlin, 37 NY2d 167). There was no indication that the defendant lacked sufficient present ability to consult with his lawyer with a reasonable degree of rational understanding to enable him to prepare or present a defense, or that he failed to understand the proceedings against him (see, CPL 730.10; People v Picozzi, 106 AD2d 413). Similarly, the defendant’s claim of ineffective assistance of counsel is without merit. Viewing defense counsel's performance “in its entirety, in conjunction with the evidence, the law, and the circumstances of the case”, the defendant enjoyed meaningful representation at all stages of the trial (People v Vanterpool, 143 AD2d 282; People v Baldi, 54 NY2d 137). Miller, J. P., Friedmann, Krausman and Florio, JJ., concur.